The Court

held, 1st. That the defendant came within the provisions of the act of assembly against exporting convicts, if the proof sustained the charge. 2d. That as the license or other circumstance which would justify Griffin in removing the convicts from the State .was matter properly coming from his side, it was not necessary to deny it in the indictment. 3d. That as the indictment set out that these convicts were directed by the judgment of the court, to be sold to persons residing in this State, and that they were didy sold in pursuance of this judgment; this was a sufficient allegation that they were sold to a citizen of the State; which must, however, be proved.
The defendant was acquitted.